DETAILED ACTION
This is in response to applicant's communication filed on 10/29/2021, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 4-9, 11-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-9, and 13 of U.S. Patent No. US 10789666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

US 10789666 B2
Application 17515291
1. An apparatus, comprising: 

a content module configured to identify data to be presented in a graphical interface; a watermark module configured to generate a digital watermark to be presented in the graphical interface using at least a portion of the identified data, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; and 

a presentation module configured to embed portions of the digital watermark into a plurality of interface elements that are presented as part of the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically indistinguishable to a user in the graphical interface, the portions of the digital watermark embedded in the graphical interface at dynamically determined locations relative to the at least a portion of the data that is used to generate the digital watermark, the dynamically determined locations being a predetermined distance away the at least a portion of the data, the embedded portions of the digital watermark reassembled when the digital watermark is decoded.

2. The apparatus of claim 1, wherein the watermark module is further configured to generate the digital watermark by encoding at least a portion of the data to be presented in the graphical interface into the digital watermark.

3. The apparatus of claim 2, wherein: the watermark module is further configured to dynamically update the digital watermark in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and the presentation module is further configured to re-embed the digital watermark into the graphical interface in response to the digital watermark being updated.

6. The apparatus of claim 1, further comprising a verification module configured to verify an authenticity of the data presented in the graphical interface using the digital watermark embedded into the graphical interface.

7. The apparatus of claim 6, wherein the verification module is further configured to: receive a copy of the graphical interface with the embedded digital watermark; identify the data presented on the copy of the graphical interface; decode the digital watermark embedded into the copy of the graphical interface; and verify the authenticity of the data presented on the copy of the graphical interface based on the decoded digital watermark.

8. The apparatus of claim 7, wherein the verification module is further configured to present an interface for submitting the copy of the graphical interface.

9. The apparatus of claim 7, wherein the verification module is further configured to adjust one or more of an alignment, a brightness, and a white balance of the received copy in order to decode the digital watermark.

12. The apparatus of claim 1, wherein the watermark module is further configured to encode in the digital watermark information that is used to decode the digital watermark.

13. The apparatus of claim 12, wherein the encoded decode information comprises one or more of an encryption scheme used to encrypt the digital watermark, an order of bits/bytes for the digital watermark, and a location within the graphical interface where the portions of the digital watermark are located.







 

1. An apparatus, comprising: 

a watermark module configured to generate a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; and 




a presentation module configured to: embed the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; 

dynamically update the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and 

re-embed the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 1 and 3 of US 10789666 B2).

2. The apparatus of claim 1, further comprising a content module configured to identify data to be presented in the graphical interface prior to the graphical interface being displayed on a display device (see claim 1 of US 10789666 B2).

4. The apparatus of claim 1, wherein the watermark module is further configured to generate the digital watermark by encoding at least a portion of the data to be presented in the graphical interface into the digital watermark  (see claim 2 of US 10789666 B2).

5. The apparatus of claim 4, wherein the watermark module is further configured to generate an encoding scheme that can be used as a digital watermark in the graphical interface (see claim 13 of US 10789666 B2).

6. The apparatus of claim 5, wherein the watermark module is further configured to generate the encoding scheme by at least one of generating sets of bits and/or bytes of the data used for encoded data and encrypting the encoded data for the digital watermark (see claim 13 of US 10789666 B2).

7. The apparatus of claim 6, wherein the watermark module is further configured to at least one of determine a particular order of the bits and/or bytes for the digital watermark, generate a random order of the bits and/or bytes for the digital watermark, and arrange the bits and/or bytes for the digital watermark in a pattern (see claim 13 of US 10789666 B2).

8. The apparatus of claim 4, wherein the watermark module is further configured to encode information used to decode the digital watermark, the decode information comprising at least one of an encryption scheme used, an order of the bits and/or bytes, a location within the graphical interface where the digital watermark is located, and locations within the graphical interface where portions of the digital watermark are located (see claim 13 of US 10789666 B2).

9. The apparatus of claim 1, wherein the presentation module is further configured to embed the digital watermark into an interface element that is presented as part of the graphical interface  (see claim 1 of US 10789666 B2).

11. The apparatus of claim 9, wherein the presentation module is further configured to store portions of the digital watermark in a plurality of interface elements of the graphical display, the portions reassembled when the digital watermark is decoded (see claim 1 of US 10789666 B2).

12. The apparatus of claim I, further comprising a verification module configured to verify an authenticity of the data presented in the graphical interface using the digital watermark embedded into the graphical interface (see claim 6 of US 10789666 B2).

13. The apparatus of claim 12, wherein the verification module is further configured to: receive a copy of the graphical interface with the embedded digital watermark; identify the data presented on the copy of the graphical interface; decode the digital watermark embedded into the copy of the graphical interface; and verify the authenticity of the data presented on the copy of the graphical interface based on the decoded digital watermark (see claim 7 of US 10789666 B2).

14. The apparatus of claim 13, wherein the verification module is further configured to present an interface for submitting the copy of the graphical interface (see claim 8 of US 10789666 B2).

15. The apparatus of claim 13, wherein the verification module is further configured to adjust one or more of an alignment, a brightness, and a white balance of the received copy in order to decode the digital watermark (see claim 9 of US 10789666 B2).

17. A method, comprising: generating a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 1 of US 10789666 B2).

18. The method of claim 17, further comprising identifying data to be presented in the graphical interface prior to the graphical interface being displayed on a display device (see claim 2 of US 10789666 B2).

20. An apparatus, comprising: 
means for generating a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; 
means for embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; means for dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and means for re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 1 and 3 of US 10789666 B2).


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 and 8-18 of U.S. Patent No. US 11216903 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped.

US 11216903 B2
17515291
1. An apparatus, comprising: 

a watermark module configured to: generate a digital watermark to be presented as part of a graphical interface, by encoding at least a portion of data presented on the graphical interface into the digital watermark, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; and encode information used to decode the digital watermark, the information comprising at least one of an encryption scheme used, an order of bits and/or bytes, a location within the graphical interface where the digital watermark is located, and locations within the graphical interface where portions of the digital watermark are located; and 

a presentation module configured to: embed the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; dynamically update the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embed the digital watermark into the graphical interface in response to the digital watermark being updated.

2. The apparatus of claim 1, further comprising a content module configured to identify data to be presented in the graphical interface prior to the graphical interface being displayed on a display device.

3. The apparatus of claim 2, wherein the content module is in communication with a graphics card of a device and is further configured to intercept the graphical interface prior to the graphical interface being presented on a graphical display of the device to determine the data that will be displayed on the graphical interface.

4. The apparatus of claim 1, wherein the watermark module is further configured to generate an encoding scheme that can be used as a digital watermark in the graphical interface.

5. The apparatus of claim 4, wherein the watermark module is further configured to generate the encoding scheme by at least one of generating sets of bits and/or bytes of the data used for encoded data and encrypting the encoded data for the digital watermark.

6. The apparatus of claim 5, wherein the watermark module is further configured to at least one of determine a particular order of the bits and/or bytes for the digital watermark, generate a random order of the bits and/or bytes for the digital watermark, and arrange the bits and/or bytes for the digital watermark in a pattern.

7. The apparatus of claim 1, wherein the presentation module is further configured to embed the digital watermark into an interface element that is presented as part of the graphical interface.

8. The apparatus of claim 7, wherein the presentation module is further configured to embed the digital watermark in at least one of a button, an image, a background, and a menu, of the graphical interface so that the digital watermark is indistinguishable from the interface element.

9. The apparatus of claim 7, wherein the presentation module is further configured to store portions of the digital watermark in a plurality of interface elements of the graphical display, the portions reassembled when the digital watermark is decoded.

10. The apparatus of claim 1, further comprising a verification module configured to verify an authenticity of the data presented in the graphical interface using the digital watermark embedded into the graphical interface.

11. The apparatus of claim 10, wherein the verification module is further configured to: receive a copy of the graphical interface with the embedded digital watermark; identify the data presented on the copy of the graphical interface; decode the digital watermark embedded into the copy of the graphical interface; and verify the authenticity of the data presented on the copy of the graphical interface based on the decoded digital watermark.

12. The apparatus of claim 11, wherein the verification module is further configured to present an interface for submitting the copy of the graphical interface.

13. The apparatus of claim 11, wherein the verification module is further configured to adjust one or more of an alignment, a brightness, and a white balance of the received copy in order to decode the digital watermark.

14. The apparatus of claim 11, wherein the verification module is further configured to take an action in response to determining that the authenticity of the data cannot be verified, the action comprising at least one of notifying a user, sending an alert, and locking a user out of a system.

15. A method, comprising: generating a digital watermark to be presented as part of a graphical interface, by encoding at least a portion of data presented on the graphical interface into the digital watermark, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; encode information used to decode the digital watermark, the information comprising at least one of an encryption scheme used, an order of bits and/or bytes, a location within the graphical interface where the digital watermark is located, and locations within the graphical interface where portions of the digital watermark are located; embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated.

16. The method of claim 15, further comprising identifying data to be presented in the graphical interface prior to the graphical interface being displayed on a display device.

17. The method of claim 16, further comprising communicating with a graphics card of a device to intercept the graphical interface prior to the graphical interface being presented on a graphical display of the device to determine the data that will be displayed on the graphical interface.

18. An apparatus, comprising: means for generating a digital watermark to be presented as part of a graphical interface, by encoding at least a portion of data presented on the graphical interface into the digital watermark, the digital watermark verifying an authenticity of the data to be presented in the graphical interface, wherein the means for generating a digital watermark encodes information used to decode the digital watermark, the information comprising at least one of an encryption scheme used, an order of bits and/or bytes, a location within the graphical interface where the digital watermark is located, and locations within the graphical interface where portions of the digital watermark are located; means for embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; means for dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and means for re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated

 

 

1. An apparatus, comprising: 

a watermark module configured to generate a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; and 

a presentation module configured to: embed the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; dynamically update the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embed the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 1 of US 11216903 B2).

2. The apparatus of claim 1, further comprising a content module configured to identify data to be presented in the graphical interface prior to the graphical interface being displayed on a display device (see claim 2 of US 11216903 B2).

3. The apparatus of claim 2, wherein the content module is in communication with a graphics card of a device and is further configured to intercept the graphical interface prior to the graphical interface being presented on a graphical display of the device to determine the data that will be displayed on the graphical interface (see claim 3 of US 11216903 B2).

4. The apparatus of claim 1, wherein the watermark module is further configured to generate the digital watermark by encoding at least a portion of the data to be presented in the graphical interface into the digital watermark (see claim 1 of US 11216903 B2).

5. The apparatus of claim 4, wherein the watermark module is further configured to generate an encoding scheme that can be used as a digital watermark in the graphical interface (see claim 4 of US 11216903 B2).

6. The apparatus of claim 5, wherein the watermark module is further configured to generate the encoding scheme by at least one of generating sets of bits and/or bytes of the data used for encoded data and encrypting the encoded data for the digital watermark (see claim 5 of US 11216903 B2).

7. The apparatus of claim 6, wherein the watermark module is further configured to at least one of determine a particular order of the bits and/or bytes for the digital watermark, generate a random order of the bits and/or bytes for the digital watermark, and arrange the bits and/or bytes for the digital watermark in a pattern (see claim 6 of US 11216903 B2).

8. The apparatus of claim 4, wherein the watermark module is further configured to encode information used to decode the digital watermark, the decode information comprising at least one of an encryption scheme used, an order of the bits and/or bytes, a location within the graphical interface where the digital watermark is located, and locations within the graphical interface where portions of the digital watermark are located (see claim 1 of US 11216903 B2).

9. The apparatus of claim 1, wherein the presentation module is further configured to embed the digital watermark into an interface element that is presented as part of the graphical interface (see claim 1 of US 11216903 B2).

10. The apparatus of claim 9, wherein the presentation module is further configured to embed the digital watermark in at least one of a button, an image, a background, and a menu, of the graphical interface so that the digital watermark is indistinguishable from the interface element (see claim 8 of US 11216903 B2).

11. The apparatus of claim 9, wherein the presentation module is further configured to store portions of the digital watermark in a plurality of interface elements of the graphical display, the portions reassembled when the digital watermark is decoded (see claim 9 of US 11216903 B2).

12. The apparatus of claim I, further comprising a verification module configured to verify an authenticity of the data presented in the graphical interface using the digital watermark embedded into the graphical interface (see claim 10 of US 11216903 B2).

13. The apparatus of claim 12, wherein the verification module is further configured to: receive a copy of the graphical interface with the embedded digital watermark; identify the data presented on the copy of the graphical interface; decode the digital watermark embedded into the copy of the graphical interface; and verify the authenticity of the data presented on the copy of the graphical interface based on the decoded digital watermark (see claim 11 of US 11216903 B2).

14. The apparatus of claim 13, wherein the verification module is further configured to present an interface for submitting the copy of the graphical interface (see claim 12 of US 11216903 B2).

15. The apparatus of claim 13, wherein the verification module is further configured to adjust one or more of an alignment, a brightness, and a white balance of the received copy in order to decode the digital watermark (see claim 13 of US 11216903 B2).

16. The apparatus of claim 13, wherein the verification module is further configured to take an action in response to determining that the authenticity of the data cannot be verified, the action comprising at least one of notifying a user, sending an alert, and locking a user out of a system (see claim 14 of US 11216903 B2).

17. A method, comprising: generating a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 15 of US 11216903 B2).

18. The method of claim 17, further comprising identifying data to be presented in the graphical interface prior to the graphical interface being displayed on a display device (see claim 16 of US 11216903 B2).

19. The method of claim 18, further comprising communicating with a graphics card of a device to intercept the graphical interface prior to the graphical interface being presented on a graphical display of the device to determine the data that will be displayed on the graphical interface (see claim 17 of US 11216903 B2).

20. An apparatus, comprising: means for generating a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface; means for embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user; means for dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and means for re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated (see claim 18 of US 11216903 B2).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 20: means for generating a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface, the digital watermark verifying an authenticity of the data to be presented in the graphical interface (Fig. 1, par. 0041; Fig. 9 element 904 and par. 0148-0150, and par. 0174-0175); means for embedding the digital watermark into the graphical interface prior to the data being presented in the graphical interface such that the digital watermark is graphically imperceptible to a user (Fig. 1, par. 0041; Fig. 9 element 906 and par. 0151-154); means for dynamically updating the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark (Fig. 1, Fig. 2 element 120, par. 0044-0045, and par. 0155); and means for re-embedding the digital watermark into the graphical interface in response to the digital watermark being updated (Fig. 1, Fig. 2 element 120, par. 0044-0045, and par. 0155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 9-10, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20190045078 A1) in view of Choi et al. (US 20030147549 A1), and Yadidian (US 20070180148 A1).

Regarding claim 1, Tung discloses an apparatus, comprising: 
a watermark module configured to generate a digital watermark to be presented as part of a graphical interface based on data presented on the graphical interface (Fig. 2 element 104-105, Fig. 8 step S5-S7, par. 0052-0054, par. 0072-0074 disclose watermark module for generating watermark according to the requested content); 
a presentation module configured to: embed the digital watermark into the graphical interface prior to the data being presented in the graphical interface (Fig. 1 element 25, Fig. 8 step S9 and par. 0073-0074 disclose displaying the image with embedded watermark for displaying on display 25 of user terminal 20 – i.e. graphical interface) such that the digital watermark is graphically imperceptible to a user  (par. 0052 and par. 0061 disclose that the watermark is invisible).
However, the reference is silent on details about (1) the digital watermark verifying an authenticity of the data to be presented in the graphical interface and (2) dynamically update the digital watermark during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embed the digital watermark into the graphical interface in response to the digital watermark being updated.
Choi discloses the digital watermark verifying an authenticity of the data to be presented in the graphical interface (Fig. 3 and par. 0070-0075).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung, and have content authenticity verified using barcode, as taught by Choi because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure the authenticity of content against modification and alteration.
However, the combined teaching is silent on details about (2).
Yadidian discloses dynamically update the digital barcode during runtime in response to detecting a change in the at least a portion of the data that is encoded into the digital watermark; and re-embed the digital watermark into the graphical interface in response to the digital watermark being updated (Fig. 3 and par. 0036 disclose dynamically generate barcode based on content information filled in form).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung and Choi, and have data encoded dynamically updated, as taught by Yadidian to make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure the consistency of data contain in watermark with the data presented.

Regarding claim 2, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 1, further comprising a content module configured to identify data to be presented in the graphical interface prior to the graphical interface being displayed on a display device (Tung - Fig. 2 element 101-102 and par. 0045-0047, Fig. 8 step S1 disclose request reception module and data acquisition module for receiving request for image data by user).

Regarding claim 4, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 1, wherein the watermark module is further configured to generate the digital watermark by encoding at least a portion of the data to be presented in the graphical interface into the digital watermark (Yadidian - Fig. 3 and par. 0036 disclose dynamically generate barcode based on content information filled in form. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung and Choi, and have portion of data encoded, as taught by Yadidian to make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to encoded portion of data of content in watermark).

Regarding claim 9, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim I, wherein the presentation module is further configured to embed the digital watermark into an interface element that is presented as part of the graphical interface (Tung - Fig. 4 and par. 0058-0061 disclose watermark is embedded into picture – interface element).

Regarding claim 10, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 9, wherein the presentation module is further configured to embed the digital watermark in at least one of a button, an image, a background, and a menu, of the graphical interface so that the digital watermark is indistinguishable from the interface element (Tung - Fig. 4 and par. 0058-0061 disclose watermark is embedded into picture – interface element; par. 0052 and par. 0061 disclose that the watermark is invisible).

Regarding claim 12, the combined teaching of the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 1, further comprising a verification module configured to verify an authenticity of the data presented in the graphical interface using the digital watermark embedded into the graphical interface (Choi - Fig. 3 and par. 0070-0075 disclose authenticity verification of online document, therefore, the invention comprises verification module. The combined teaching would be obvious for the same reason as presented in claim 1).

Regarding claim 17, the scope and content of the claim recites a method performed by the apparatus of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 18, the scope and content of the claim recites a method performed by the apparatus of claim 2, therefore, being addressed as in claim 2. 

Regarding claim 20, the scope and content of the claim recites an apparatus with similar scope to claim 1 based on the claim interpretation above, therefore, being address as in claim 1.

Claim 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20190045078 A1) in view of Choi et al. (US 20030147549 A1), Yadidian (US 20070180148 A1) and Fear (US 20140325367 A1).

Regarding claim 3, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 2, however, silent on further details of claim 13 about wherein the content module is in communication with a graphics card of a device and is further configured to intercept the graphical interface prior to the graphical interface being presented on a graphical display of the device to determine the data that will be displayed on the graphical interface.
Fear discloses GPU with capability of intercepting content before being rendered (par. 0016 – “the GPU can intercept rendered UI before it is composited with the rendered scene”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung, Choi, and Yadidian, and have GPU intercept rendered scene, as taught by Fear because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure content is properly rendered.

Regarding claim 19, the scope and content of the claim recites a method performed by the apparatus of claim 3, therefore, being addressed as in claim 3. 

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20190045078 A1) in view of Choi et al. (US 20030147549 A1), Yadidian (US 20070180148 A1) and Homme (US 20140169616 A1).

Regarding claim 13, the combined teaching of Tung, Choi, and Yadidian discloses the apparatus of claim 12, wherein the verification module is further configured to: receive a copy of the document with the embedded digital watermark; identify the data presented on the copy of the document; decode the digital watermark embedded into the copy of the document; and verify the authenticity of the data presented on the copy of the document based on the decoded digital watermark (Yadidian - Fig. 3 and abstract).
However, the reference is silent on details about the document is a copy of graphical interface.
Homme discloses copy of graphical interface (abstract, Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung, Choi, and Yadidian, and have watermark information contained in screenshot as taught by Homme because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to include the information about authenticity of the screenshot content.

Regarding claim 15, the combined teaching of Tung, Choi, Yadidian, and Homme discloses the apparatus of claim 13, wherein the verification module is further configured to adjust one or more of an alignment, a brightness, and a white balance of the received copy in order to decode the digital watermark (Tung - Fig. 9 and par. 0077 disclose decoding watermark by utilizing histogram equalization – i.e. adjust brightness and white balance).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20190045078 A1) in view of Choi et al. (US 20030147549 A1), Yadidian (US 20070180148 A1), Homme (US 20140169616 A1), and Takaichi (US 20150281325 A1).

Regarding claim 14, the combined teaching of Tung, Choi, Yadidian, and Homme discloses the apparatus of claim 13, however, silent on further details about wherein the verification module is further configured to present an interface for submitting the copy of the graphical interface.
Takaichi discloses an interface for submitting the copy of the graphical interface (Fig. 9 disclose screenshot upload interface).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung, Choi, Yadidian, and Homme, and have GUI for uploading information, as taught by Takaichi because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide user ability to upload information such as screenshot.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 20190045078 A1) in view of Choi et al. (US 20030147549 A1), Yadidian (US 20070180148 A1), Homme (US 20140169616 A1) and Wu et al. (US 20040131184 A1).

Regarding claim 16, the combined teaching of Tung, Choi, Yadidian, and Homme discloses the apparatus of claim 13, however, silent on further details of claim 16.
Wu discloses wherein the verification module is further configured to take an action in response to determining that the authenticity of the data cannot be verified, the action comprising at least one of notifying a user, sending an alert, and locking a user out of a system (claim 12 – “wherein the watermark verifying playback device alerts a user to the presence of altered video content”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Tung, Choi, Yadidian, and Homme, and have alert provide when altered content was presented, as taught by Wu because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide user notification regarding to authenticity of content.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643